        Case 2:20-cv-00154-BSM Document 10 Filed 01/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

HELEN J. PROCTOR                                                            PLAINTIFF

v.                           CASE NO. 2:20-CV-00154-BSM

DEPARTMENT OF AGRICULTURE                                                 DEFENDANT

                                        ORDER

      Defendants Cheryl Ivy, Marris Harris, and Larry Kindle were dismissed for lack of

service. Doc. No. 5. Although Helen Proctor subsequently provided certified mail receipts,

indicating timely service, see Doc. No. 7, she only named the United States Department of

Agriculture (USDA) in her amended complaint. See Doc. No. 8. The order dismissing Ivy,

Harris, and Kindle stands.

      IT IS SO ORDERED this 7th day of January, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
